Citation Nr: 1445927	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-42 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served in the Navy from June 1966 to February 1970.

These matters comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD, evaluated as 10 percent disabling from August 6, 2009.  In September 2010, the RO increased the PTSD evaluation to 30 percent, effective August 6, 2009.

The case was remanded in May 2014 for the scheduling of a Board hearing.  The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2014.  A transcript of that proceeding has been associated with the claims file.

As noted in the May 2014 Board remand, the Veteran raised claims of entitlement to service connection for a left shoulder disability, diabetes mellitus, degenerative disc disease, heart disease, neuropathy, carpal tunnel syndrome, abnormal growths, breathing problems, arthritis, as well as a petition to reopen a previously denied claim for asbestosis.  See September 2009 statement, August 2009 VA Form 21-4142, and August 2013 letter.  The Agency of Original Jurisdiction (AOJ) has not taken any action on those claims, and therefore the Board does not have any jurisdiction over them.  They are again referred to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Preliminarily, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  During his August 2014 hearing, the Veteran indicated his benefits were due in part to his PTSD.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Additionally, the Veteran testified that his PTSD symptoms had worsened since his last VA examination in October 2009.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Lastly, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran filed a formal TDIU claim in August 2014 and also raised the issue at the Board hearing.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013) and given an opportunity to respond.

3.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

4.  Request that the Veteran furnish all dates and places of treatment for his service-connected disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate psychiatrist or psychologist to determine the current symptoms and severity of his PTSD.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  A multi-axial diagnosis and a Global Assessment of Functioning (GAF) score must be assigned and explained in terms of overall social and occupational impairment.  Any indicated studies or diagnostic tests should be performed.

The examiner should provide information concerning the functional impairment resulting from the service-connected PTSD as it may affect his ability to function and perform tasks in a work setting.

6.  Complete any development required to adjudicate the Veteran's claim of TDIU, to include that required to assess the functional impairment caused by his other service-connected disabilities (bilateral hearing loss and tinnitus).  

7.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



